Citation Nr: 0532730	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the veteran's claim for 
service connection for schizoaffective disorder.  

In November 2003, the veteran testified at a hearing before 
the RO.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed January 1996 rating decision, the RO 
denied the veteran's service connection claim for a nervous 
condition because the claim was not well-grounded.

3.  Evidence received subsequent to the January 1996 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  

4.  The competent medical evidence shows that the veteran's 
schizoaffective disorder was not identified during service 
and did not manifest to a compensable degree during the one-
year presumptive period following the veteran's discharge 
from service.   
 

CONCLUSIONS OF LAW

1.  The January 1996 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for 
schizoaffective disorder is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156, 3.159, 20.302, 20.1103 (2005).  

3.  Schizoaffective disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in April 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the April 2002 VCAA notice advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  A 
follow-up duty to assist letter was sent in December 2004.  

The record reflects that the April 2002 notice failed to 
advise the veteran that he must provide new and material 
evidence to reopen his claim.  Nevertheless, the veteran was 
not prejudiced by this error because both the RO and the 
Board reopened his claim.  
  
The Board also acknowledges that the April 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
June 2002 rating decision, the revised July 2002 rating 
decision, the August 2002 SOC, and the Supplemental 
Statements of the Case dated in February 2004 and September 
2004, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The August 2002 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim which included the 
regulation governing new and material evidence.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence

Evidence

In May 1995, the veteran filed a claim (VA Form 21-526) for 
service connection for depression.  The RO denied the 
veteran's service connection claim for a nervous condition in 
its January 1996 rating decision reasoning that the claim was 
not well grounded.  The RO sent correspondence in February 
1996 that notified the veteran of its rating decision and 
advised him of his rights to appeal the decision along with 
the rating decision.  The veteran did not appeal the RO's 
decision, and it became final.  

The RO considered the following evidence prior to rendering 
its January 1996 rating decision denying the veteran's claim.

Private medical records dated from May 1994 to April 1995 
show a diagnosis of depression by a physician in May 1994.  

In May 1994, the veteran sought treatment for a knot on his 
throat.  During the examination, he reported that he had been 
depressed "for a year or longer" and that he occasionally 
used marijuana.  The veteran was diagnosed with depression.         

In June 1994, the veteran indicated that he had not been able 
to look for work or engage in purposeful activity.  A 
diagnosis of depression was continued.    

In April 1995, the veteran again reported that he was 
depressed.  The examining physician recommended that the 
veteran be evaluated by a psychiatrist.

In his May 1995 claim (VA Form 21-526), the veteran reported 
that he had not received treatment for his depression.  

The May 1995 VA examination report reveals that the veteran 
reported that he had begun having difficulty with depressive 
symptoms and getting to work during service.  He also 
indicated that his symptoms had worsened in the last one and 
a half years.  He further explained that he had not sought 
help from a psychiatrist because of monetary concerns.  After 
conducting the mental status examination, the VA examiner 
diagnosed major depression on Axis I and wrote that the 
degree of impairment was moderate to severe.

The following evidence was associated with the claims file 
after the January 1996 rating decision.

The veteran's service medical records do not contain any 
diagnosis or treatment for a mental disorder during service.  

College academic records reveal that the veteran enrolled in 
three courses (9 credit hours) in the second semester 1991-92 
receiving the grades of A-, B, and F.  In the first semester 
of 1993, the veteran received an F in one course and withdrew 
from his two other courses.  

In May 1996, the veteran sought treatment for his nose.  His 
mother indicated that he had not been out the house in 2 to 3 
years; she believed that the veteran was schizophrenic. The 
veteran also reported that he was depressed and afraid to be 
around people or go places.  The veteran assured the 
examining physician that he would see a psychiatrist.    

The private medical records from the Tri County Center (also 
known as BehaviorCorp) dated from June 1996 to August 1996 
document the veteran's treatment and diagnosis of 
schizoaffective disorder.  

In a June 1996 record, the veteran reported that he had been 
depressed "most of [his] life."  He also reported that he 
had suffered from panic attacks within the last couple of 
years.  In addition, the veteran told the examiner that he 
felt as if his thoughts could be read by "wealthy people 
flying over looking at [him]."  The veteran's parents 
indicated that the veteran was isolative as a child and 
"very tearful at times at school."  The veteran shared that 
he smoked four to five "joints" per month and engaged in 
sporadic use of alcohol.  In addition, the veteran explained 
that he served in Desert Storm.  The examiner diagnosed 
"Schizoaffective Disorder 295.70 (Depressive Type)" on Axis 
I.    

A second handwritten June 1996 medical record shows that an 
examining physician noted that the veteran served in "Desert 
Storm" and noted as a diagnosis, "schizophrenia, 
schizoaffective cannabis induced psychosis."   

In July 1996, the veteran underwent a psychiatric evaluation.  
The examiner noted that the veteran was being evaluated weeks 
after being arrested for public intoxication and pursuant to 
a deal with the prosecutor recommending that he seek 
treatment.  The veteran admitted to smoking marijuana one or 
two times per month and had been arrested for illegal 
consumption as an adolescent.  The physician (Dr. M.N.) noted 
that the veteran had "probable schizoaffective disorder; r/o 
schizophrenia; r/o bipolar disorder; alcohol abuse; cannibis 
abuse."  

The private medical records dated from August 2000 to May 
2001 also include documentation of treatment for the 
veteran's mental disorder.   

The veteran was hospitalized in March 2001 for psychotic 
symptoms. 

A May 2001 consultation report shows that the veteran was 
seen by a physician for evaluation of his thyroid 
dysfunction.  The veteran was very angry and irritable.  The 
diagnostic impression of his mental disorder was bipolar 
disorder.  

In June 2001, the veteran's therapist (T.H.) and treating 
psychiatrist (Dr. M.N.) wrote a letter in support of his 
application for Social Security benefits stating that the 
onset of the veteran's illness, and deterioration in 
functioning, was about 1992.  

A March 2002 letter from Dr. M.N. reveals that the veteran 
was under his care for treatment of schizoaffective disorder.  
He wrote that the onset of the veteran's psychotic disorder 
was in the early 1990's, which coincided with the veteran's 
service.  He added that "it [was] quite possible that 
stressful experiences and/or exposure to chemical agents 
sustained during military service attributed to the onset of 
[the veteran]'s illness."

In April 2002, the veteran filed a claim to reopen his claim 
for service connection.  

In June 2002, the veteran's father wrote that the veteran was 
basically a "happy normal person" before going to war.  
After discharge from service, he observed that the veteran 
could not get along with others and had difficulty 
maintaining employment.  In addition, he believed that 
exposure to chemicals from explosions resulted in the 
veteran's mental disorder.

The following four "buddy" statements were received in 
September 2002 and describe the veteran's behavior before and 
after service.  

S.P. wrote that the veteran was not his usual "friendly, 
fun, outgoing self" after service.  He was nervous and 
jumpy.  She described one incident when the veteran tried to 
hide when he heard the sound of a helicopter flying over 
head.  

P.H. reported that the veteran isolated himself from others, 
including some family members, and became paranoid when 
planes flew over the house.  She added that he had become 
demanding, verbally abusive, and physically aggressive since 
returning from service.  She described him as "loving" and 
"carefree" before the war.

K.B. wrote that the veteran avoided gatherings and rarely 
left his room.  She indicated that she grew up with the 
veteran and knew him to be "very pleasant, out-going, and 
well groomed" prior to the war.

Dr. and Mrs. C.F. noted that the veteran isolated himself 
socially and lacked commitment to working and living 
independently.  They found the veteran's behavior to be 
different than what they had encountered before his service 
in the war.  

In the November 2003 hearing transcript, the veteran reported 
that he was frequently late for work and was "written up" 
for his tardiness in service.  In addition, his father added 
that his son was paranoid, nervous, could not function well, 
was unhappy around people, and was unable to complete simple 
tasks since returning from his military service in Desert 
Storm.  

In April 2004, the veteran's parents wrote that the veteran 
was able to accomplish tasks and manage his affairs before 
his service in the military.  Upon his return from the war, 
the veteran was very paranoid and was no longer interested in 
activities or accomplishing tasks.  

 In June 2004, the veteran was evaluated by VA for a mental 
disorder.  In the examination report, the VA psychologist 
noted that the veteran reported a history of depression and 
detachment problems in grammar school.  In addition, the 
veteran reported a pattern of alcohol and drug abuse as a 
teenager.  After high school, the veteran experimented with 
such drugs such as crystal methamphetamine, acid, powder 
cocaine, and marijuana.  The veteran admitted that he 
continued to use marijuana and alcohol while on leave.  
Furthermore, he stated that the site where he served in Saudi 
Arabia "never got attacked."  

The VA psychologist diagnosed the veteran with "psychotic 
disorder NOS. Rule out schizo-affective disorder versus 
substance-induced psychotic disorder.  Cannabis dependence, 
in partial remission.  Alcohol dependence, in partial 
remission.  Polysubstance dependence, in full remission" on 
Axis I.  He also noted a "personality disorder NOS, with 
schizotypal traits" on Axis II.  Upon examination of the 
veteran and thorough review of all medical records in the 
claims file, the VA psychologist concluded that it was more 
likely than not that the veteran did not suffer from 
schizophrenia within a year following discharge from military 
service.  He explained that it is more likely that the 
veteran suffered from a personality disorder at the time of 
discharge from military service and throughout the following 
year after such discharge.  His personality disorder was 
exacerbated by his alcohol and substance abuse problems.              

Legal Criteria

As a preliminary matter, the Board notes that the July 2002 
rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and, therefore, reopened the previously disallowed claim for 
service connection of schizoaffective disorder but denied the 
claim on the merits.  The Board notes that in Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection of schizoaffective disorder 
was initiated in April 2002.  Thus, the revised definition of 
"new and material evidence" is applicable to his claim.  

Analysis

As noted previously, the RO previously denied the veteran's 
claim in a January 1996 rating decision reasoning that it was 
not well grounded.  The RO explained that there was neither 
evidence of a present disability of a nervous condition that 
related to the veteran's military service nor evidence of a 
psychosis to a compensable degree within one year following 
discharge from service.  

The veteran's college academic records are new evidence; 
however, they are not material.  Specifically, the academic 
records do not relate to an unestablished fact necessary to 
substantiate the veteran's claim because they do not identify 
a diagnosis of a psychotic disorder or any other mental 
disorder within the year following the veteran's discharge 
from service.  

In addition, the June 2004 VA examination report qualifies as 
new evidence, but it is not material because it does not 
present a reasonable possibility of substantiating the claim.  
The VA examiner does not find that the veteran's mental 
disorder is related to service or manifested within the year 
following the veteran's discharge.  

Nonetheless, there are a total of six written statements 
submitted by friends and family of the veteran that 
constitute new and material evidence.  They are new because 
they have not previously been considered by VA.  They are 
also material because they relate to an unestablished fact 
necessary to substantiate the claim and present a reasonable 
possibility of substantiating the claim by providing 
descriptions of the veteran's changed behavior after 
returning from service.  

The two letters written by the veteran's private psychiatrist 
(Dr. M.N.) also constitute new and material evidence as they 
have not previously been considered, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim and provide a reasonable possibility of substantiating 
the claim.  Specifically, the psychiatrist diagnosed the 
veteran with schizoaffective disorder and relates the onset 
of the illness to the veteran's service.      

There are also numerous private medical records dated from 
1996 to 2002 which constitute new and material evidence.  As 
they have not previously been considered, they are new.  They 
are also material because they relate to a previously 
unestablished fact and present a reasonable possibility of 
substantiating the claim.  Specifically, the private medical 
records show that the veteran has shown psychotic symptoms 
and was diagnosed with a psychotic disorder (schizoaffective 
disorder).       

The Board additionally finds that the veteran's service 
medical records constitute new and material evidence.  The 
record reflects that the service medical records, although 
requested, were unavailable prior to the first RO decision.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record after ensuring that the duty to assist 
the veteran has been satisfied.  


IV.	Service Connection for Schizoaffective Disorder

Legal Criteria

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychoses becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis

The Board observes that there is favorable and unfavorable 
medical evidence that the veteran currently suffers from 
schizoaffective disorder that is related to his service.  

In support of the veteran's claim, a private psychiatrist, 
Dr. M.N., has written that the veteran is diagnosed with 
schizoaffective disorder and has been under his care for this 
mental disorder since 1996.  Private medical records further 
document the diagnosis and treatment.  Dr. M.N. has also 
noted that the onset of the veteran's psychotic disorder was 
in the "early 1990's" or "about 1992" and wrote that "it 
[was] quite possible that stressful experiences and/or 
exposure to chemical agents sustained during military service 
attributed to the onset of [the veteran]'s illness."

In addition, the veteran's acquaintances, friends, and family 
have submitted statements that the veteran has isolated 
himself and exhibited changed behavior since returning from 
service.    

On the other hand, service medical records do not show 
findings of a mental disorder during service.  The medical 
evidence of record shows that the veteran was not diagnosed 
with a mental disorder (depression) until May 1994, 
approximately 3 years after leaving service.  The veteran was 
later diagnosed with schizoaffective disorder by Dr. M.N. in 
June 1996, approximately 5 years after leaving service.  

After the VA psychologist thoroughly reviewed the claims file 
and conducted his own examination of the veteran in June 
2004, he diagnosed psychotic disorder NOS (not otherwise 
specified).  He concluded that it was more likely than not 
that the veteran did not suffer from schizophrenia within a 
year following discharge from military service.  Rather, the 
records supported the presence of a personality disorder, 
polysubstance dependence, and alcohol abuse during that time.  
Under  38 C.F.R. § 3.303, a veteran can not be service 
connected for a personality disorder.      

After careful consideration of the medical evidence, the 
Board finds medical opinion of the VA psychologist to be of 
greater probative value because his opinion was based on a 
thorough review of all medical evidence contained in the 
claims file, including the treatment records of Dr. M.N., and 
an examination of the veteran.    

Although the Board recognizes that the private psychiatrist 
has treated the veteran for several years for his mental 
disorder, his opinion that it was "quite possible" that the 
onset of the disorder to exposure to chemicals or stressful 
experiences during service is too speculative to be 
determinative as he provides no reason or basis for this 
conclusion.  Similarly, he provides no explanation for his 
statement that the onset of the veteran's mental disorder 
occurred in the "early 1990's" or "about 1992."  The 
record suggests that Dr. M.N. did not begin treating the 
veteran until June 1996.  Moreover, the dates of onset that 
Dr. M.N. offered are too ambiguous to determine whether the 
veteran's mental disorder manifested within a year of 
discharge from service.  

The Board also acknowledges the veteran's contention, in 
addition to the assertions of family and friends, that his 
schizoaffective disorder was caused by his exposure to 
chemical agents and stressful experiences during his service 
in the Persian Gulf War.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because neither the veteran nor his 
family and friends are medical experts, their assertions of a 
relationship between his mental disorder to service cannot 
constitute competent evidence of such a relationship.  

Thus, the medical evidence shows that the veteran's 
schizoaffective disorder was not identified during service 
and that it did not manifest to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service.  Accordingly, service connection for 
schizoaffective disorder is not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for schizoaffective 
disorder is reopened.  

Service connection for schizoaffective disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


